Case: 11-20294    Document: 00511603766              Page: 1      Date Filed: 09/15/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                                      FILED
                                                                              September 15, 2011
                                      No. 11-20294
                                    c/w No. 11-20295                              Lyle W. Cayce
                                   Summary Calendar                                    Clerk



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

RAY NARCISO CONTRERAS,

                                                     Defendant-Appellant

                -------------------------------------------------------------------

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

RAY CONTRERAS,

                                                     Defendant-Appellant


                 Appeals from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:09-CR-652-1
                           USDC No. 4:09-CR-199-3
   Case: 11-20294       Document: 00511603766         Page: 2     Date Filed: 09/15/2011

                                      No. 11-20294
                                    c/w No. 11-20295

Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that the above-captioned appeals are CONSOLIDATED.
Ray Narciso Contreras pleaded guilty in separate cases of conspiracy to possess
with intent to distribute marijuana and possession with intent to distribute
methamphetamine and was sentenced to concurrent 210-month terms of
imprisonment. Judgment was entered in both cases on November 17, 2010, and
his notices of appeal were dated April 12, 2011, and were filed in the record on
April 20, 2011. Contreras’s notices of appeal were filed five months after the
final judgments were entered and beyond the time for extending the appeal
period under Federal Rule of Appellate Procedure 4(b)(4). See FED. R. APP.
P. 4(b)(1)(A)(i), (b)(4). Contreras did not file a timely notice of appeal as to either
appeal, and he has not asserted any ground for excusable neglect. Therefore, his
appeals are DISMISSED as untimely. See United States v. Leijano-Cruz, 473
F.3d 571, 574 (5th Cir. 2006). Accordingly, his motions for appointment of
counsel and to proceed in forma pauperis on appeal are DENIED AS MOOT.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2